        Case 2:20-cr-00098-CKD Document 9 Filed 12/02/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     linda.allison@fd.org
5
     Attorney for Defendant
6    LASHAWN SEABORN
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:20-CR-0098-CKD
                                                 )
11                    Plaintiff,                 )
                                                 )   STIPULATION AND ORDER TO CONTINUE
12            vs.                                )   STATUS CONFERENCE
                                                 )
13   LASHAWN SEABORN,                            )   New Date: January 28, 2021
                                                 )   Time: 9:30 a.m.
14                   Defendant.                  )   Judge: Carolyn K. Delaney
                                                 )
15                                               )
16
17          IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Assistant United States Attorney ALSTYN BENNETT, Assistant Federal Defender LINDA C.
19   ALLISON attorney for LASHAWN SEABORN that the Court continue the status conference
20   currently set for December 10, 2020 to January 28, 2021 at 9:30 a.m.
21          The parties also agree that the ends of justice served by granting defendant’s request for a
22   continuance outweighs the best interest of the public and the defendant in a speedy trial.
23   Counsel needs additional time for further investigation and possible plea negotiations between
24   her client and the government.
25   ///
26   ///
27   ///
28   ///

                                                      -1-
       Case 2:20-cr-00098-CKD Document 9 Filed 12/02/20 Page 2 of 3


1           The parties stipulate that, for the purpose of computing time under the Speedy Trial Act,
2    the Court should exclude time from the date of this order through January 28, 2021, for defense
3    preparation and investigation. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [Local Code T4].
4
     DATED: December 1, 2020                              Respectfully submitted,
5
6                                                         HEATHER WILLIAMS
                                                          Federal Defender
7
                                                          /s/ Linda Allison
8                                                         LINDA ALLISON
                                                          Assistant to the Federal Defender
9
                                                          Attorney for Defendant
10                                                        LASHAWN SEABORN

11
     Dated: December 1, 2020                              McGREGOR W. SCOTT
12                                                        United States Attorney
13
                                                          /s/ Linda C. Allison for
14                                                        ALSTYN BENNETT
                                                          Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
        Case 2:20-cr-00098-CKD Document 9 Filed 12/02/20 Page 3 of 3


1                                                      ORDER
2           The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
4    Court specifically finds that the failure to grant a continuance in this case would deny counsel
5    reasonable time necessary for effective preparation, taking into account the exercise of due
6    diligence. The Court finds that the ends of justice to be served by granting the requested
7    continuance outweigh the best interests of the public and defendants in a speedy trial.
8           The Court orders that the time from the date of the parties stipulation, from the date of
9
     this order, up to and including January 28, 2021, shall be excluded from computation of time
10
     within which the trial of this case must be commenced under the Speedy Trial Act, pursuant to
11
     18 U.S.C. §3161 (h)(7)(A) and (B)(iv) T4 [reasonable time for counsel to prepare] (Local Code
12
     T4).
13
            It is further ordered that status conference hearing on December 10, 2020 shall be vacated
14
     and continued to January 28, 2021 at 9:30 a.m.
15
16   Dated: December 2, 2020
                                                       _____________________________________
17                                                     CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                      -3-
